 DE)CISIONS OF NATIONAL LABOR RELATIONS BOARI)Michael Reese Hospital and Medical Center andBeer, Soft Drinks, Water, Carbonic Gas and LiquorSales Drivers, Helpers, Inside Workers, Bottlers,Warehousemen, Promotional Representatives,School Bus Drivers and Bus Drivers Local 744, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Petitioner.Case 13-RC 14821May 17, 1979DECISION ON REVIEW AND DIRE('TION OFELECTIONBY CHAIRMAN FANNING ANI) Me1MBtRS JENKINSANT) MULRPHYOn September 29, 1978, the Regional Director forRegion 13 issued a Decision and Order in which hefound that the unit requested by the Petitioner wasinappropriate for the purposes of collective bargain-ing and dismissed the petition. Thereafter, the Peti-tioner filed a timely request for review and the Em-ployer filed a statement in opposition to thePetitioner's request. On November 13, 1978. theBoard granted the Petitioner's request.Pursuant to the provisions of Section 3(b) of' theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe Petitioner's brief on review, and hereby makes thefollowing findings:The Employer operates a nonprofit hospital in Chi-cago, Illinois, and employs approximately 4.500 em-ployees throughout 60 departments. The Petitionerseeks to represent a unit of approximately 10 chauf-feur-drivers' in the Employer's external transporta-tion department. The Employer contends that thechauffeur-drivers do not possess a community of in-terest sufficient to justify separate representation, thatit would unduly proliferate the number of bargainingunits at its facility, and that. therefore, the chauffeur-drivers may only be represented appropriately as partof the existing service and maintenance unit currentlyrepresented by Hospital Employees I abor Program.herein called HELP.2I The Petitioner in fact requested ai unit of all "bus drivers." Iloe.,*er. therecord reveals that he correct appellation is chaufleur-drisrs. Further. theparties agreed at the hearing to exclude fromn the requested unit a mechanlicand a temporary chauffeur-driser and to include t. regular parr-limechauffeur-drivers.2 HELP also represents a unit otf 351 husiness office clericals. I urtler. theEmployer has recognized other labor organilzations as representatises forseparate units of operating engineers, electrlcians. and iremen and oilers. a,.well as for a unit of housemen and maintenance emplosees al the ritkerPsychiatric E-acilits a facility located several miles troml the Fnpller'sThe Employer first established the external trans-portation department in July 1974. Previously, the de-partment's functions were performed by security de-partment employees. In March 1976 the departmentwas again mnade part of the security department butwas reestablished as an independent department inMarch 1977.' The existing service and maintenanceunit was established in 1968.I'he external transportation department performsthree main functions: operating a shuttle bus serviceto and from the hospital: performing pickup, deliv-ery, and messenger duties; and operating a chauffeurservice for hospital officials. The chauffeur-driversspend approximately 60 percent of their time awayfrom the hospital grounds and only come in contactwith other hospital employees while driving the shut-tle buses, which are also used by patients, visitors,and the public. and when making pickups and deliv-eries. Their remaining time is spent on breaks andwaiting ftr assignments. As the Regional irectorftind, their contact with service and maintenanceemployees while on hospital grounds is minimal. Fur-ther, while a number of chauffeur-drivers are formerservice and maintenance employees. there is no jobinterchange.The external transportation departmient has its ownbudget. and the chaufl'eur-drivers are under the exclu-sive supervision otf the department director. Driverapplicants are initially processed through the Eim-plover's human relations department. but the directormakes the final hiring decision. Conversely, dischargeproceedings are initiated by the department althoughthe procedure is reviewed by the Eimployer's laborrelations department.Unlike most of' the service and maintenance em-ployees, the chauffeur-drivers do not wear uniformsand, on the whole, receive higher wages: only onegraded and several nongraded workers in the 1.00()-employee service and maintenance unit receive anequal or higher rate of pay. Further, unlike all butapproximately 50 service and maintenance employ-ees, the chauffeur-drivers work a Monday-through-Friday schedule.The chaufleur-drivers are not highly skilled and re-ceive minimal training. T'hey also share certain bene-fits with employees in the service and maintenanceunit. l'hese include lif'e insurance, pensions. leave ofabsence procedurte, vacations, holildas, and premliumland overtime paty. 'logether with other unrepresentedemployees, the chauttcur-drivers are covered by anlaiin catllpis Nine Of tIlcse llabor olg.atrllialllS i, .prts o tills proceed-illg Ihc irnls other lllrepreselted roup lf emnploees are clericals .ho ilreernploled hrlougholl 5 lilfferernt departnlenllls Neilher parl contenlds thatill tllreprescllted elplo-ces should bc loined ini a single tUllt.Ihe paric, stipulalted Ihat lie. chitlllcur-drl\ers perlorm ito securlt?fullLttl)ln242 NLRB No. 50322 MlI(IIAtI RFSI tI()SPII I N, ) ME)I('\ ( I NII Rgrievance procedure similar to that i the contractcovering the service and mainteInance unit. loweverthe record also reveals that. with minor exceptions.4the same benefits are enjoyed h all other enploNees.regardless of' their representattive sattus.Based on his tindings that the chlaaufl-ur-driverslack skills and share benefits uith other employees.and that other departments in the ser ice and malinte-nance unit enjo\ a similar autonom\. the RegionalD)irector concluded that the, do not need separaterepresentation. We disagree.The chaluffeur-drivers are separately supervised.hired. and fired. With minor exceptions the\ receive ahigher wage and work a different schedule than theservice and maintenance employees. Not only do thechauffeur-drivers spend 60() percent of their time a a!from the hospital. but their contact , ith other em-ployees while on the premises is minilal. Mloreover.the chauffeur-drivers neither interchange nor pertormltheir duties in concert with other emploees. lheirduties are. at best. only ta ngentiallv related to patientca re. That other serice and Ililllteal;lce deparl'tilleithave similar altllollX, aIlld thal service alld Illailnte-nance emplo\es ill the -lund-! iand ll tile print shopperfi)rm distinct dties in separate areas does not leadto a different conclusion. Thie Boar Ihas pre'd , uitlsnoted that a service and m;laintelllancLe lnit in thehealth care industry is analogeous to a plalilts ide pro-duction and mlaintenance unit in the industrial sectorand. as such. includes enlplo ees xu ho perforil dlix cr-sified tasks u, ho nevertheless share a comiUnlilits (ofinterest ith each other- ." louever. in determinin gthe interests of' truckdrivers. to whlich the chaufi'eur-drivers here are certainls anallogous. the Board gixesgreat weight t tthe extent to w;lich their drix iln dil-ties are integrated with those of' plant emploaces towhether the drivers perform duties inl addition todriving and to the frequenc\ of their conltat u-ithplant emploaees.7 Th'e chauffeutr-drivers constitute aseparate departmlent under separate superxision ;andperlorm duties apart from those pert-nled hb otherthe representedl Ianllitor% ha.,e their in pensiOll pln. .r d [le th1111 re: "orkers at the Prillkcr lililt\ ire not to, cred h Ihe I nlpl.tc's h[hI disoh ,poliic( O irlfl t rt ir rla/ l cd/ri ( r'l l cn r, 224 Ni RB 218. 221) 1i lir7 ) I rthierthe Ilet hat he I hc h. tleur-dirxer hie Ihistoricalc.il h 1een c\I lud li l tid it heexistliig cr ice .1it Ill;ln tcn.nlltc lnli sel c se ollt I reit ric thclir IlIlilsepalrl t frt Il l lhCer eIllIpi) CeeI .l i Ilr itc! i / Il.l ar, Ir i 219 N R3 1327. II1 5 tH I 1 lhechallulcur-dll hcrs. .a l, l. i .Isse, amrt .' c .lr .11 tlr ell l 11llslltel-nilt littcre th than thlt ps\esed h! tihe illel..ll rcords clcrk,. indl ain.scribe.rs insul.ed in i [ illl ,Aslit the Boalrd tiur td t h c lill tI deiilMemplor.eesSee i 11 i-koer BiAcn ( o. I 13t N[ RH It0 I t21 c % ,tt 5/ li.-rtl I,edial (' ient(r,. luprc at ti 11) In ,, hrh t1l t,r- la i Board llt rl'swith Ihcn M mhber I a.lillilt dII till1lr t1oun11d hIll i gr-llop ict Cnrgecltmedical echlilcr ins. chlch icllt dei ;aIllih iticc drisers did 1lO pio ',c .1acimmunlls lf inleresl utictenl It isl i ll 'e pie.r.lc rel t'SClt.iltill1 h e t111-plio ees in the pllllioned-t.or Ullll I 111 thi C,. h..ctcr. ertctlltled iltedi llfunctions cls oel integr.ated i lh tlnhoe perlT iltied t irt hplll mid tre-emplo\ es.' Iherefore. the onl, issue is whether thisotherwise appropriate unit is rendered inappropriateby the congressional admonition against undue pro-liferation oft'bargaining units in the health care inidus-try. In the peculiar circuimstan ces o this case. wethink that it is not.The record revea;ls that af'ter the external transpor-tation departmernt was tfrmied in 1974. HELP. therepresentative of the service and maintenance unit.unsuccessf'fullv sought during collectix e-bargainingnegotiations to include the chauffeulr-drixers in thatunit. ater. in 1976, tl.l P filed a unit claritcationpetition inl (Iase 1.3 C;(' 85. seeking to add the driversto its unit, which the Emplo\er opposed and xuhichthe Board, on August 6. 1976. dismissed. Itlowever. atno time since the external transportation depart-menit's creation has t11 .I'. .or the {mplol er r tIhatmatter, soughlt to includte the chaufie'ur-drivers in theservxice and nlailtenan e ullit hb mieanls of a self-de-termilnationl election. Further. since 11 h.P has not in-tersened in this proceecding. we have no reason to as-sUIlle tha it it wuld ow%, tile an election peti tion.lt(, distiss the petition and f'orce tle chaUt;lfur-lricrs t look to the sei-\ ice and llaintenance unittor represelntation OUtldli l. e hbelilet. releca te thei toaI perpetlual lack o representt ationll and violate ourdlut under Sctionl 9(h) to accord emnploccs the full-est freedom to exercise their rights guLaranteed hb theAct. he hare lct is that no other labhor iorganizationpresenltl seeks. or. x,, believe. ould seek, to repre-sent tlle clhatffeur-dmricrs oin an\ other hasis. Ihere-tfore. inding the requlIsLted unit appropriate herestrikes a proper balance C heteen the conlressionaladinloniiontioll agLilisl uliduL prolifcratiton and oluir dIutxutinder Section 9'h). \'e cIanllt conltiallN denll theseeniplo,ees the freedom Iio eercise thcir rights. Ac-cordingl!, .e shall direct ain election in the unitsougIll h tile I'etitioner.qllentlI did cl tn fictLnj 1ti i nllV h tilhl e r islpllr ii ctlpl ec\ I hu. Ihe inl-hiliLtlte drier i detmed separtlle rpeCller ntlctl tIheteinl. Liunhk IhCe Chltltl. lr-dirier, ii h1 1i1It.i11 .a1e. re iLeci. tirsl l1ranlling. .llld ',ere qll.laliiJed 1IadlTillnitcr rllil elll .gllt\ nlcilall Ilcllllc il l c ,t I cn oordin.ljloln lih,tler hopteil ceilploieets I }e\,.ltr e.IIlrplc. itlahed eleelrocardiographIll111ti111 rlolirtired hb 1spitr1l.ll persicrllltre sil uh hll Ilcs steCrc ii isvo-s.i rilci iittlllll lll.li. ill. t.lrld 11lirtlclils de, icCls iid 1 titFt Ir.lilled ii1 t'll 1-eCIl firslt-ll p edOC'lLre,i n. ire Aw uinpclsii.ie h tir ti d/c ,lI cit.ii p .mploees, ii l li i hiidirg scrtcs deiplllrlieC drl C d ictlicl les tli is pi Ikup truikl.,ks i ll uns IC--vo ll eqillpirrTlll I IlC. .lllp i c iopera t e rC lit, e xchilts 1ll\ .1is .ll ecll11iIr ito their rouildskecplnu dttite, ir.1] do Icol shtirc a coimillrllnt of Illtterestci[h i tlll 11ii C ldrilersh i t ls, i tllerCl re iI11ii gllehilh c rie 1 tr I ll-I i ,r/i ltll, .lc)tc i l Ill I-i Icwe the Board declie to irllll Ctiit s .lir representlittion 1 I grourip Oit m i.il.jiI leClCr idei trks, and tra.ll rih rs ., htll llliitrl.lil l hi eel C i.cl ided truli1til C\ sillleg icr I l rdll 1lj il .lilrc itit lt BI Irardl iiselcd Ihe sersic .itll1,n.llll relrclrc C Ltitt rCPiICeI jilII'C I i l .1 liler ilibil r i.u1[ l [IdIiii ti rcpresclla ercr, e lc ; imellI i Cll.lliCi 11i11tic U ll(C l/ilml Ig l h C lrik i il trlnCrlCliCtr1i ll Hl /i l !iioics icx t 1 ii %ltlcsi[ hii it tt 1111 11htl a l .ltil[[1 crC rtjectitcI IhBoH rid -i dli toreCl Icuiiidc rc[prCCtrll.illll1 I 1C tithi cidillded l eilll i]cr.'eesIJ:I I', Iliiurc I seck tht c lili LIl t rl r hrs x i i 111n or ill t ei. l Ici lad, is,It II LicldCe rhil Ihci c rt. IiktI i i Ii, -/ov /i. Is isl 'ihl here323 I)ECISIONS OF NAFIONAL LABOR RELATIONS BOARDThe Regional Director did not resolve the status ofWillie Williams. whom the Employer alleges to be asupervisor, or the unit placement of department clerkMary Curry. Williams drives a shuttle bus 3 hourseach morning and at other times when needed. Inaddition to his driving duties, Williams is responsiblefor insuring that the daily services provided by thedepartment begin on time and, during the day, as-signs duties to individual drivers based on workloadand driver availability. Williams also interviews, andon at least two occasions has hired, applicants. Heissues written reprimands and has attended supervi-sory training sessions. In the director's absence. Wil-liams is in charge of the department. Since Williamshires, disciplines, and responsibly directs employees,we find that he is a supervisor and shall exclude himfrom the unit.Mary Curry. who performs no driving duties.works in the office of the department director. Sherecords requests for drivers and messengers and oth-erwise performs typing. filing, and general clerical du-ties. Curry also has attended meetings with clericalsfrom other departments but does not attend meetingsheld tor the chaufleur-drivers. The nature of Curry'sduties causes her interests to be closely aligned withthose of the Employer's unrepresented clericals ratherthan with those of the chauffeur-drivers. Therefore,we shall exclude her from the unit.We shall direct an election in the following appro-priate unit:All chauffeur-drivers in the Employer's externaltransportation department, excluding all clericalemployees, technical employees, professionalemployees. managerial employees, guards andsupervisors as defined in the Act. and all otheremploy ees.[Direction of Election and E.vxcelsior footnoteomitted from publication.]M1IlMIIR JI!NKINS, dissenting:For the reasons set forth by the Regional Directorin his Decision and Order. I would dismiss the peli-tion.324